Citation Nr: 1800101	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  16-07 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to nonservice-connected pension (NSC) benefits. 

2. Entitlement to special monthly pension (SMP) benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty Special/New Philippine Scouts from June 17, 1946 to March 21, 1949.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from October 2012 and February 2013 decisions of a Regional Office (RO) of the Department of Veterans' Affairs (VA).  The October 2012 rating decision, inter alia, declined to reopen a previously denied claim of entitlement to service connection for nonservice-connected pension benefits.  The February 2013 determination continued to deny the claim for nonservice connected benefits and also denied a claim of entitlement to special monthly pension benefits.  The Veteran submitted a Notice of Disagreement in August 2013; a Statement of the Case was issued in January 2016; and a VA Form 9 was received February 2016.  

The Veteran requested a Board hearing before a Veterans Law Judge (see February 2016 VA Form 9), but withdrew his request for a hearing in a written correspondence dated in December 2016.  

While it is mindful that there is a previously unappealed October 1998 determination on nonservice-connected pension, the Board finds that the nonservice-connected pension claim is accurately characterized herein because new and material evidence is not required in a pension case.  See Abernathy v. Principi, 3 Vet. App. 461, 464 (1992). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. The Veteran served with the New Philippine Scouts from June 1946 to March 1949.

2. The Veteran does not have the qualifying service to establish basic eligibility for nonservice-connected pension benefits, to include SMP.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to nonservice connected pension benefits are not met. 38 U.S.C.A. §§ 101, 107, 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.7, 3.40, 3.41, 3.203, 3.351 (2017).

2. The criteria for entitlement to special monthly pension benefits are not met. 38 U.S.C.A. §§ 101, 107, 1521 (West 2014); 38 C.F.R. 38 C.F.R. §§ 3.23, 3.351 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.10, 3.156(a), 3.159, 3.326(a) (2017).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law. See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159 (b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159 (d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  This is such a case.  As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to Veteran status.  The VCAA is therefore inapplicable and need not be considered in this case. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

Briefly, the Board acknowledges the recent holding of the Court of Appeals for Veterans Claims (Court) in Tagupa v. McDonald, 27 Vet. App. 95 (2014), which found that verification of service directly from the United States Department of the Army was required in the absence of evidence of delegation to the National Personnel Records Center (NPRC) of the service department's authority to verify the nature of the Veteran's service.  In this case, unlike in Tagupa, the Veteran has verified military service with the New Philippine Scouts.  Even if his claimed period of guerilla service from 1943 to 1945 was verified by the United States Department of the Army, the Veteran still would not be eligible for NSC pension benefits. 38 C.F.R. § 3.40 (d).  As such, the current case is distinguishable from Tagupa, and the Board concludes that a remand for further verification would serve no useful purpose.

NSC and Special Monthly Pension Benefits

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct. 38 U.S.C.A. § 1521 (a).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101 (2).  "Veteran of any war" means any veteran who served in the active military, naval or air service during a period of war. 38 C.F.R. § 3.1 (e). 

A Philippine Veteran is limited by law to the award of a defined set of benefits. Service as an Old (Regular) Philippine Scout prior to October 6, 1945, is included for pension, compensation, dependency and indemnity compensation (DIC) and burial allowances. 38 C.F.R. § 3.40 (a).  Service prior to July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States (including recognized guerilla service) is qualifying service for compensation, dependency and indemnity compensation, and burial allowance.  However, it is not qualifying service for VA pension benefits. 38 U.S.C.A. §§ 107 (a), 1521; 38 C.F.R. §§ 3.40, 3.41.  Recognized guerrilla service and reenlistments of Philippine Scouts in the Regular Army from October 6, 1945, to June 30, 1947, are also not included for pension benefits. See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.7 (p), 3.40(b) and (d), 3.203.

Philippine eligibility for NSC disability pension is covered by 38 C.F.R. § 3.40 (a) as follows: Service in the Regular Philippine Scouts, the Insular Force of the Navy, Samoan Native Guard, and Samoan Native Band of the Navy is included for pension, compensation, dependency and indemnity compensation, and burial allowance. 38 C.F.R. § 3.40 (a).

In this case, the threshold question for entitlement to NSC pension benefits is whether the claimant has qualifying service for VA purposes.  In an August 2013 statement, the Veteran asserted that he served in a regular component of the active military of the Unites States Army from 1941 to 1946.  In a May 2012 statement, he reported that he served with the "unrecognized" guerrillas from 1943 to 1945.  

Here, the evidentiary record reflects that the Veteran served with the New Philippines Scouts from June 17, 1946 to March 21, 1949.  There is no evidence of any other service for the Veteran. See Separation Qualification Record from Philippine Scouts (WD AGO Form documenting Philippine Scout service from June 1946 to March 194); August 2009 Statement in Support of Claim (Veteran indicates New Philippine Scout service as his only service); WD AGO Form 53-58, Enlisted Record and Report of Separation, General Discharge (noting no service prior to June 17, 1946); and May 2012 VA Form 21-3101 (noting that Veteran is not listed in the recognized guerilla roster maintained at the Manila RO and had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas in the service of the United States Armed Forces). 

As detailed above, service in the Philippine Scouts after October 6, 1945, is not wartime service for the purposes of 38 C.F.R. § 3.40 and, therefore, such service does not make the Veteran eligible for NSC pension benefits.  Similarly, the Veteran's reported guerrilla service from 1943 to 1945, even if verified, does not constitute service for which NSC pension benefits can be paid.  There is no legal basis upon which to establish basic eligibility for NSC pension benefits.

In sum, the evidence of record does not establish that the Veteran was ever a member of the Regular Philippine Scouts, Insular Force of the Navy, Samoan Native Guard, or Samoan Native Band of the Navy, which are the only such military entities entitled to NSC disability pension. See 38 C.F.R. § 3.40 (a).

A review of the claims file shows an April 2010 letter the Veteran was notified that he was eligible to receive a one-time payment from the "Filipino Veterans Equity Compensation Fund" (FVEC Fund) American Recovery and Reinvestment Act Â§ 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  The requirements for eligibility for service-connected compensation benefits and payment from the FVEC Fund differ from those required for NSC pension benefits.  As such, the grant of these benefits does not dictate eligibility to NSC pension benefits, including SMP.

The Board is sympathetic to the Veteran's contentions that he is a disabled American citizen and should be entitled to NSC pension and SMP benefits. However, as Board is bound by the law, it is without the authority to grant benefits on any other basis. See 38 U.S.C.A. §§ 503, 7104 (West 2014); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ("No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."). 

In sum, the Veteran's service is not qualifying service for the purpose of NSC pension benefits.  Accordingly, the Veteran also is not entitled to special monthly pension benefits, which are paid to individuals receiving NSC pension benefits and meeting additional disabling criteria. 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.351 (2017).

For the foregoing reasons, the Veteran had no qualifying service, the basic eligibility criteria for establishing entitlement to NSC disability pension and special monthly pension benefits have not been met, and the claims must be denied. Because VA benefits are not authorized as a matter of law in this case, the benefit of the doubt is not applicable. See Sabonis v. Principi, 6 Vet. App. 426, 429-30 (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under the law).


ORDER

Entitlement to nonservice connected pension benefits is denied. 

Entitlement to special monthly pension benefits is denied. 



____________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


